Case 8:21-cr-00146-JVS Document 22 Filed 08/25/21 Page 1 of 2 Page ID #:68
                   Case 8:21-cr-00146-JVS UNITED STATES
                                           Document     DISTRICT
                                                    22 Filed     COURTPage 2 of 2 Page ID #:69
                                                             08/25/21
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE SUMMARY

INTERPRETER                                                                 CUSTODY STATUS
Is an interpreter required?          YES      ✔   NO                          Defendant is not in custody:
IF YES, list language and/or dialect:                                         a. Date and time of arrest on complaint: 7/29/2021
                                                                              b. Posted bond at complaint level on: 7/30/2021
 N/A
                                                                                   in the amount of $ 5,000
OTHER                                                                                                                  No
                                                                              c. PSA supervision?        ✔   Yes
     Male            ✔    Female                                              d. Is on bail or release from another district:
 ✔   U.S. Citizen         Alien                                                N/A

Alias Name(s)                                                                 Defendant is in custody:
                                                                              a. Place of incarceration:           State        Federal
This defendant is charged in:                                                 b. Name of Institution:        N/A
     ✔ All counts                                                             c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:
                                                                              d.      Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per
     18 USC § 3146(a)(2) by the U.S. Attorney.                                e. On another conviction:               Yes                 No
     This defendant is designated as "Special Case" per
                                                                                    IF YES :     State                Federal             Writ of Issue
     18 USC § 3166(b)(7).
                                           Yes     ✔   No                     f. Awaiting trial on other charges:           Yes           No
Is defendant a juvenile?
IF YES, should matter be sealed?           Yes         No                           IF YES :     State         Federal      AND
                                                                                   Name of Court:
The area(s) of substantive law that will be involved in this case
                                                                                   Date transferred to federal custody:
include(s):
    financial institution fraud           public corruption                   This person/proceeding is transferred from another district
                                                                              pursuant to F.R.Cr.P.         20             21             40
     government fraud                       tax offenses
     environmental issues                   mail/wire fraud
 ✔   narcotics offenses                     immigration offenses
     violent crimes/firearms                corporate fraud
     Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




                                                                            /s/ Benjamin R. Barron
            Date         8/23/2021
                                                                            Signature of Assistant U.S. Attorney
                                                                            Benjamin R. Barron
                                                                            Print Name
CR-72 (03/21)                                                       CASE SUMMARY                                                               Page 2 of 2
